Title: To Thomas Jefferson from John Langdon, 22 June 1801
From: Langdon, John
To: Jefferson, Thomas


               
                  Sir
                  Portsmouth June 22d. 1801
               
               I had the honor of Addressing you the 10th. Inst. from Hopkinton from whence I return’d few days since. I have revolved in my mind the kind offer you have been pleased to make me of the Office of Secretary of the Navy, have viewed it in every shape I am able, have considered the happiness I should enjoy with my best friends, and all the other great inducements I have, to be at Washington; also on the other hand have consider’d my domestic situation, the great sacrifices I have made the last twelve years, my private Business demanding my immediate Attention, the impossability of Mrs. Langdon’s accompanying me without our Children who are soon looked for from Europe, and who hope and expect to find me out of Public Business, my friends here wishing me not to leave home, my time of life, and my Incompetency to hold the important Station, all seem to pronounce it Madness in me to Accept. Indeed my Dear Sir it is impossable for you to concieve the distress I feel, finding myself under the Necessity of again declineing your kind offer of the Secretaryship. I should have consider’d it the highest honor, as it would have been the greatest delight of my soul to have obeyed your call, but it appears next to impossiable. I am sure your goodness will rather pitty than Blame me. my Brother has Arrived and enter’d on his Agency, he has been very solicitous that I should Accept of the appointment, which (if possiable) adds to my distress. I pray you to Accept of my greatful Acknowledgements, and to beleive me with the highest possable Attachment—
               Dear Sir your much Obliged
               
                  
                     John Langdon
                  
               
             